 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10   In re:                                         )   Chapter 13
                                                    )   Case No. 18-52601 MEH
11   MIROYAN, MICHAEL HAROUTUN                      )
                                                    )   FIRST AMENDED
12                                                  )   TRUSTEE’S OBJECTION TO
                                                    )   CONFIRMATION WITH CERTIFICATE OF
13                                                  )   SERVICE
                                                    )
14                                                  )   Continued 341 Meeting Date and Time: February
                                                    )   11, 2019 @ 9:30 AM
15                                                  )
                                                    )
16                                                  )   Judge: M. Elaine Hammond
                                                    )
17                      Debtor(s)                   )
18
19   Devin Derham-Burk, Trustee in the above matter, objects to the Confirmation of this Plan for the
20   following reasons:
21
22       1. The Debtor has failed to appear and/or submit to examination under oath at the meeting
23            of creditors under 11 U.S.C. §341(a). Without conducting this examination, the Trustee

24            is unable to adequately investigate the Debtor’s financial affairs as she is required to do

25            pursuant to 11 U.S.C. §1302(b)(1) (incorporating 11 U.S.C. §704(a)(4)). In addition,

26            until the Debtor is examined by the Trustee, she is unable to recommend confirmation of

27            the Debtor’s plan. The Trustee requests that the Debtor appear at a rescheduled meeting

28            of creditors.
                                                                           Trustee's Obj to Confirmation 18-52601 MEH

                                                        1
 1      2. The Debtor has failed to provide the Trustee with either or both 1) a government-issued
 2          photo identification, or 2) proof of a social security number. See 11 U.S.C. §521(h).
 3          Without being able to establish the identity of the Debtor, the Trustee is unable to
 4          adequately investigate the financial affairs of the Debtor or recommend confirmation.
 5          The Trustee requests that the Debtor provide her with verification of both identity and
 6          social security number.
 7
 8      3. The Debtor is ineligible for Chapter 13 relief, as his scheduled debts exceeds the secured
 9          limits of 11 U.S.C. §109(e).
10
11      4. The Trustee requests a copy of the 2017 Federal Tax Return for “Hawaiian Riverband
12          LLC”. Until the Debtor provides the requested information, the Trustee is unable to
13          perform her duties under 11 U.S.C. §1302(b)(1) (incorporating 11 U.S.C. §704(a)(4)) and
14          is unable to recommend confirmation.
15
16      5. The Debtor has not provided the Trustee with pay advices required by General Order 32

17          and/or with federal and state income tax returns (and W-2’s if applicable) required to be

18          filed for the most recent tax year ending before the commencement of the case. Because

19          these documents have not been provided, the Trustee cannot perform the analysis needed

20          in order to determine whether the tests for confirmation in 11 U.S.C. §1325 (a) and (b)

21          are met. Until these documents are provided, the case will not be analyzed.

22
23
24   Dated: February 5, 2019                              /S/ Devin Derham-Burk
                                                          ____________________________________
25                                                        Chapter 13 Trustee
26
27
28
                                                                        Trustee's Obj to Confirmation 18-52601 MEH

                                                      2
 1                            CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within case; my business
 4   address is 983 University Ave. C-100, Los Gatos, California 95032. I served a copy of the within
 5   Trustee’s First Amended Objection to Confirmation by placing same in an envelope in the U.S.
 6   Mail at Los Gatos, California on February 5, 2019.
 7          Said envelopes were addressed as follows:
 8
 9           Michael Haroutun Miroyan
                   P O Box 3181
10              Saratoga, CA 95070
11
12
13
14
                                                 /S/ Mary Lou Amaral
15                                               Office of Devin Derham-Burk, Trustee
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                      Trustee's Obj to Confirmation 18-52601 MEH

                                                    3
